Citation Nr: 0930725	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-07 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a lymph gland infection 
of the throat.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim of 
entitlement to service connection for a lymph gland infection 
of the throat, and declined to reopen a claim of entitlement 
to service connection for schizophrenia because new and 
material evidence had not been received.  The Veteran 
submitted a notice of disagreement (NOD) with the denial of 
his claim of entitlement to service connection for a lymph 
gland infection in October 2007 and subsequently perfected 
his appeal in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim.

The Veteran's service treatment records document treatment 
for an upper respiratory tract infection in February 1970.  
The Veteran's pharynx was inflamed, his cervical nodes were 
enlarged and tender, and he complained of a sore throat.  See 
DA Form 8-275-2; February 9, 1970, Standard Form 539; 
February 6, 1970.  The Veteran also complained of swollen 
glands in December 1970 and a mouth infection in February 
1971.  See service treatment records; December 17, 1970 and 
February 18, 1971.  Accordingly, a VA examination is 
necessary to determine the nature and etiology of any current 
disability.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board also notes that additionally identified treatment 
records have not been associated with the Veteran's claims 
file.  In his NOD, the Veteran stated that a nurse at 
"foster home" and a doctor at Mercy Hospital told him his 
in-service mouth pain was due to a lymph gland infection.  
These records as well as any VA or non-VA treatment records 
dating from 1998 to the present must be associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Veteran and request additional 
information, including names and 
addresses, regarding his claimed medical 
treatment by a nurse at a foster home 
and Mercy Hospital.  He should also be 
provided with the appropriate 
authorization forms if he wishes VA to 
obtain these records on his behalf.  If 
he submits authorization, these records 
should be requested.  Any negative 
response should be memorialized in the 
claims file.

2.  Treatment records (VA and non-VA), 
in addition to those identified above, 
dated from 1998 to the present should be 
requested and associated with the claims 
file, if available.  Any negative 
response should be memorialized in the 
claims file.

3.  After receipt of any medical records 
as requested above, the RO/AMC should 
schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any lymph gland of the 
throat disability.  The examiner should 
thoroughly review pertinent documents in 
the Veteran's claims file in conjunction 
with the examination and state that this 
has been accomplished in the examination 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed lymph 
gland of the throat disability is the 
result of a disease or injury in 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for a lymph gland 
infection of the throat should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

